Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-8, 21-26, and 33-41 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Massey on October 8, 2021.
The application has been amended as follows: 
Claims 27, 28, 31, and 32 are cancelled.
Claim 35 has been replaced with the following language,--The method of claim 33, further comprising calculating the first mix ratio of the first and second materials of the sealant based on the first amount of fluorescence by comparing the first amount of fluorescence to a calibration curve for the first material, the second material, or both the first and second materials.—
Claim 38 has been added and comprises the following text, --The method of claim 36, wherein modifying operation of robotic application of the first sealant in response to the mix ratio being outside the predetermined mix ratio range comprises modifying in real-time 
Claim 39 has been added and comprises the following text, --The method of claim 2, wherein the first material comprises a base, the second material comprises an accelerator, and the accelerator comprises a fluorescing compound.--
Claim 40 has been added and comprises the following text, --The method of claim 2, wherein calculating the mix ratio of the first and second materials of the sealant based on the first amount of fluorescence further comprises calculating the mix ratio by comparing the first amount of fluorescence to a calibration curve for the first material, the second material, or both the first and second materials.--
Claim 41 has been added and comprises the following text, --The method of claim 2, further comprising modifying operation of the robotic application of the sealant in response to the mix ratio being outside the predetermined mix ratio range.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method for producing—on site—a sealant to apply for manufacturing parts. The sealant is tested at a first area via x-ray fluorescence to determine correct mixing ratio of the mixture before applying to the part. The correct mixing ratio is determined by comparing the fluorescence of the tested first area to a predetermined mix ratio. If the ratio does not fall within the predetermined mix ratio, the composition is modified and tested in a second area. After the correct mixing ratio is determined, the sealant is applied to the part in real time.
The closest prior art of record does not anticipate not render obvious the entire claim limitations of the method. Although the application of the sealant is known, as well as conducting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712